Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments
Applicant argues: Further, the Examiner appears to be relying on Pereira to modify Chitre to disclose “wherein location of the identified another user, the specific location, and the current location of the user terminal apparatus are different from each other.”

Examiner response: Chitre teaches that the user places their icon on the map which maybe different from their current location.  Examiner also disagrees that the amendment overcomes the prior art because Chitre teaches of a user following another users destination.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11-13 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chitre et al., US Patent No. 8,145,417 B1 (hereinafter Chitre), in view of Pereira et al., US Publication 2010/0004005 A1 in view of Shah US 20080319643 A1 in view of McCelland US 20130159113 A1.
Claim 1:


a display (see display of first mobile device as shown in Figs. 4A-4F); a user interface (see user interface of first mobile device as shown in Figs. 4A-4F); 

a communication unit (mobile network 150); a storage configured (PDA col. 7 lines 1-25) to store contact information and address information of each user that match with each other; and 



a controller configured to- in response to receiving a user input  that sets a specific location as a destination after setting the specific location (e.g., current location or final destination for travel of Bob’s mobile device. Also see Chitre, Col. 7, line 12-36, GPS is used to track location of a mobile device,  see Col. 9, line 63-Col. 10, line 24, Chitre discloses this limitation in that Lucy identifies Bob (e.g., a user of the second mobile device 120 [0026] user places their location on the map manually, [0036] which may be different than their current location, or the final destination of Bob’s device, Col. 9 line 1-20 allows for users to follow  to the final destination), 


generate navigation information corresponding to the destination (see Fig. 4F; Col. 11, line 30-38, Chitre discloses this limitation in that the user interface display 400F informs Lucy that she has started the tag-along session successfully to Bob and provides Lucy with directions to the current location of Bob's mobile device), 



identify another user relating to the destination by matching the specific location with the address information stored in the storage, and transmit a message, to the identified another user (e.g., current location or final destination for travel of Bob’s mobile device. Also see Chitre, Col. 7, line 12-36, GPS is used to track location of a mobile device), 


indicating that the specific location is set as the destination, using contact information of the identified user, wherein location of the identified another user (see Col. 4 line 24-26, identifying the user may include identifying a user from a contact list of the user of the first mobile device, tag-along session tag-along session allows the user), 

wherein the controller is configured to, in response to the user input being input, transmit, through the communication unit, identification information corresponding to the specific location 2set as the destination to a server that manages information regarding the specific location, and control the display to display information regarding the specific location set as the destination received from the server (relayed through a server Fig. 2, Col. 7, line 1- Col. 9 line 25), and 


Chitre does not appear to teach:

that is different than a current location of the user terminal 

wherein the controller is configured to, in response to the user input being input, transmit, through the communication unit, identification information corresponding to the specific location 2set as the destination to a server that manages information regarding the specific location, and control the display to display information regarding the specific location set as the destination received from the server, and 

set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination.  


wherein the information regarding the specific location set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination.  


However Pereira teaches:
Pereira teaches a method for receiving an indication that a second mobile device is proximate to a GPS location of a first mobile device and providing a notification to user (see Abstract), comprising: store contact information and address information of each user that match with each other (see [0094], whether a device is near or proximate a contact can comprise being near a fixed location, such as the home or work address stored in the contact data file); identify a user (e.g., user of device 150 or 152 in Fig. 7) relating to a specific location (current location of a first mobile device, e.g., 110 in Fig. 7. Also see [0015], the location data may be obtained from a GPS circuit) by matching the specific location (current location of a first mobile device, e.g., 110 in Fig. 7) with the address information stored in the storage (see [0071]; [0094], processing circuit on device 110 is configured to provide a notification (e.g., email, phone call, text message, graphical map display, display of message, audible output, vibration of phone, etc.) to device 110 and/or devices 150, 152 based upon location data for devices 150, 152; whether a device (e.g., device 110) is near or proximate a contact (e.g., devices 150 and 152) can comprise being near a fixed location, such as the home or work address stored in the contact data file. In summary, home or work address of contact(s) (e.g., user of device 150 or 152 in Fig. 7) stored in the contact data file of a device (e.g., device 110 in Fig. 7) can be searched and used to compare with the current location information of the device (e.g., device 110 in Fig. 7) to determine home or work address of contact(s) that are near the current location of the device (e.g., device 110 in Fig. 7)), and transmit a message (notification), to the identified user (e.g., user of device 150 or 152 in Fig. 7), using contact information of the identified user (see [0071], the notification may comprise a graphical display of a map that includes the location of device 110 and/or the location of one or more other electronic devices. Alternatively, the notification may comprise a message (e.g., an email, text message, etc.) that is automatically generated and sent), wherein location of the identified user (e.g., user of device 150 or 152 in Fig. 7), the specific location (current location of a first mobile device, e.g., 110 in Fig. 7. Also see [0015], the location data may be obtained from a GPS circuit) are different from each other (as shown in Fig. 7, the location/address of user of device 150 or 152 is different from the current location of device 110), for the purpose of providing notification to user(s) based on indication of proximity (see [0083]).


However  Shah teaches:
that is different than a current location of the user terminal ([0026] user places their location on the map manually, [0036] which may be different than their current location)


It would have been obvious to one of ordinary skill having the teachings of the cited prior art and Shah before him at the time the invention was made to modify the cited prior art to include different locations as taught by Shaw for a better result of increasing the accuracy of user location by allowing a user to state specifically where they are in congested areas. 




However Mccelland teaches:

wherein the information regarding the specific location set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination.  

set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination ([0047] teaches of a reservation being included with driving directions).  

It would have been obvious to one of ordinary skill having the teachings of the cited prior art and McCelland before him at the time the invention was made to modify the cited prior art to include reservation information with driving directions as taught by McCelland for a better result of increasing the ease of use of signing into a hotel or service at a destination. 



Claim 2:
Chitre, in view of Pereira, discloses the apparatus as claimed in claim 1, wherein the user input (see Chitre, e.g., Figs. 4A-4F, user Lucy opens contacts list, selects “Bob”, and then selects action “Tag-Along”) includes at least one of a user input to select user identification information matched with the address information stored in the storage, a user input to set the destination on a navigation screen which is displayed in accordance with execution of the navigation function, and a user input to select address information linked to a message received by the user terminal apparatus (see Chitre, response message sent back to the first mobile device 110 as shown in steps 216, 218, and 220 in Fig. 2; Col. 8, line 66-Col. 9, line 10, Chitre discloses this limitation in that the response may include information identifying a current location of the second mobile device 120 or the final destination of the second mobile device 120).

Claim 3:
the apparatus as claimed in claim 1, wherein the controller is configured to transmit the message in a form of at least one of a short message service (SMS) message, a social network service (SNS) message, and e-mail (see Pereira, [0071], the notification may comprise a graphical display of a map that includes the location of device 110 and/or the location of one or more other electronic devices. Alternatively, the notification may comprise a message (e.g., an email, text message, etc.) that is automatically generated and sent).

Claims 11-13:
Claims 11-13 merely recite a method of using the user terminal apparatus recited in Claims 1-3, respectively.  Chitre, in view of Pereira, discloses a method (see Chitre, Claim 1). Thus, Chitre, in view of Pereira, discloses every limitation of Claims 11-13, as indicated in the above rejections for Claims 1-3.

Claim 23:
Claim 23 merely recites a non-transitory computer readable medium storing a program for executing the method of claim 11. Chitre, in view of Pereira, discloses a non-transitory computer readable medium storing a program (see Chitre, 110 and 120 in Fig. 1). Thus, Chitre, in view of Pereira, discloses every limitation of Claims 23, as indicated in the above rejections for Claims 11.

Claims 4, 14, 26, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitre, in view of Pereira in view of Shah in view of McCelland, and further in view of Tajima et al., US Publication 2004/0225712 A1 (hereinafter Tajima). 

Claim 4:
Chitre, in view of Pereira, discloses every element of Claim 1. Chitre, in view of Pereira, further teaches a communication unit (see Chitre, Fig. 2, the first mobile device 110 is communicating with server 150A and 150B) configured to communicate with a server (see Chitre, server 150A and 150B in Fig. 2), wherein the controller is configured to, when the user input (see Chitre, e.g., Figs. 4A-4F, user Lucy opens contacts list, selects “Bob”, and then selects action “Tag-Along”) is input, transmit information corresponding to the specific location set as the destination (see Chitre, Fig. 2, steps 210, 212, the Tag-Along session request contains information corresponding to the specific location set as the destination, in this case, Bob) to the server.

Chitre, in view of Pereira, fails to expressly disclose/teach: a communication unit configured to communicate with a server that manages information regarding the specific location set as the destination through the navigation function, wherein the controller is configured to, when the user input is input, transmit identification information corresponding to the specific location set as the destination to the server and configured to control the display to display the information regarding the specific location set as the destination received from the server.

 a communication unit (see communication unit 108 in Fig. 2) configured to communicate with a server (see server apparatus 400 in Fig. 1) that manages information regarding the specific location set as the destination through the navigation function (see [0002], Tajima discloses this limitation in that a car navigation device can obtain and display various pieces of information after carrying out wireless communication with a server apparatus), wherein the controller (see CPU 102 in Fig. 2) is configured to, when the user input is input, transmit identification information corresponding to the specific location set as the destination to the server and configured to control the display to display the information regarding the specific location set as the destination received from the server (see [0002]-[0004], Tajima discloses this limitation in that a car navigation device can obtain and display various pieces of information after carrying out wireless communication with a server apparatus; when the driver designates a new destination, the expected time of arrival at the new destination is calculated and information regarding the new destination in relation to the expected time of arrival is displayed), for the purpose of obtaining information regarding a destination to be used to determine whether or not an activity scheduled for the expected time of arrival at the destination can be carried out (see [0003]).
Because both Chitre, in view of Pereira, and Tajima address the same issue of communication between a mobile device and a server, according, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus, disclosed in Chitre, in view of Pereira, to include: a communication unit configured to communicate with a server that manages information regarding the specific location set as the destination through the navigation function, wherein the controller is configured to, when the user input is input, transmit identification information corresponding to the specific location set as the destination to the server and configured to control the display to display the information regarding the specific location set as the destination received from the server, for the purpose of obtaining information regarding a destination to be used to determine whether or not an activity scheduled for the expected time of arrival at the destination can be carried out, as taught by Tajima.

Claim 14:
Claim 14 merely recites the method of Claim 11 using the user terminal apparatus recited in Claim 4. Thus, Claim 14 is rejected using the same rationale as set forth above for the rejections of Claims 4 and 11.

Claim 26:
Chitre, in view of Pereira, discloses the apparatus as claimed in claim 1, wherein the destination is a location set by a user of the user terminal apparatus (see Chitre, Col. 9, line 63-Col. 10, line 24, e.g., current location or final destination for travel of Bob’s mobile device), and the address information of the identified user of contact information (see Pereira, [0071]; [0094], e.g.,  home or work address of contact(s) using devices 150 and 152 in Fig. 7) corresponding to location information of the destination (see Chitre, Col. 9, line 63-Col. 10, line 24, e.g., current location or final destination for travel of Bob’s mobile device) is stored in the storage (see Pereira, [0094], whether a near a fixed location, such as the home or work address stored in the contact data file).

Chitre, in view of Pereira, fails to expressly disclose/teach: wherein the destination is a fixed location set by a user of the user terminal apparatus.

Tajima teaches an information providing system for providing information to a terminal device (see [0001]), comprising: wherein the destination is a fixed location (e.g., SPA A as shown in Fig. 13) set by a user of the user terminal apparatus (see Fig. 13; [0086], the user of mobile communication terminal 100 inputs character strings, for example, as shown in FIG. 13. In the embodiment, destination data, activity data, scheduled time data, and alternative category data are "spa A", "bath", "17:30", and "the same activity", respectively).
Because both Chitre, in view of Pereira, and Tajima address the same issue of selecting a destination for navigation, according, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus, disclosed in Chitre, in view of Pereira, to include: wherein the destination is a fixed location set by a user of the user terminal apparatus. One would be motivated to make such modification so user can select different types of locations as navigation destination.

Claim 27:
All similar limitations and motivations are addressed in Claims 26 and 11.

Claims 6, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitre, in view of Pereira in view of Shah in view of McCelland, and further in view of Tajima and Lehmann et al., US Publication 2011/0238289 A1 (hereinafter Lehmann). 

Claim 6:
Chitre, in view of Pereira, and further in view of Tajima, discloses every element of Claim 4.

Chitre, in view of Pereira, and further in view of Tajima, fails to expressly disclose/teach: wherein the information regarding the specific location set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination.

Lehmann teaches a navigation device and computer implemented method for predicting the destination of a trip based on a set of starting parameters (see Abstract), wherein the information regarding the specific location set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination (see [0037], the server could return advertisement which is specific to the predicted destination, which is then displayed or otherwise indicated to the user. The advertisement could comprise special offers of a particular branch of the company residing in the destination town), for the purpose of allows the user to subscribe to services and news being particular for the location the 
Because both Chitre, in view of Pereira, and further in view of Tajima, and Lehmann address the same issue for providing information regarding a destination, according, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus, disclosed in Chitre, in view of Pereira, and further in view of Tajima, to include: wherein the information regarding the specific location set as the destination includes at least one of advertisement information and reservation service information of the specific location set as the destination, for the purpose of allows the user to subscribe to services and news being particular for the location the user has chosen as his destination and to automatically receive appropriate information whenever being on a trip to that destination, as taught by Lehmann.

Claim 16:
Claim 16 merely recites the method of Claim 11 using the user terminal apparatus recited in Claim 6. Thus, Claim 16 is rejected using the same rationale as set forth above for the rejections of Claims 6 and 11.

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitre, in view of Pereira in view of Shah in view of McCelland, and further in view of Tajima and Boerger, US Publication 2015/0168154 A1 (hereinafter Boerger). 

Claim 5:
Chitre, in view of Pereira, and further in view of Tajima, teaches every element of Claim 4. Chitre, in view of Pereira, and further in view of Tajima, also teaches that communication between two mobile devices is through server(s) (see Chitre, Fig. 2).

Chitre, in view of Pereira, and further in view of Tajima, fails to expressly disclose/teach: wherein the controller is configured to transmit location information representing the location of the user terminal apparatus to the server and receive a message corresponding to the location information from an apparatus corresponding to the specific location set as the destination.

Boerger teaches identification and delivery of building information relating to the geographic location of a mobile device (see [0002]), wherein the controller is configured to transmit location information representing the location of the user terminal apparatus (e.g., patient arrival, see Fig. 1, device-user 101’s location in building 100) to the server (see [0009], Boerger discloses this limitation in that initiating the transmission of an arrival notification to a computing device associated with the service provider for the user-selected appointment includes transmitting an arrival notification to a building server device configured to receive the arrival notification and to transmit the arrival notification to the computing device associated with the service provider) and receive a message (e.g., see 293c in Fig. 2G) corresponding to the location information (see Fig. 2G, Patient Arrival Notification) from an apparatus corresponding to the specific location set as the destination (see [0068], Boerger discloses this limitation in that the service-
Because both Chitre, in view of Pereira, and further in view of Tajima, and Boerger address the same issue of communications between terminal apparatuses, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus, disclosed in Chitre, in view of Pereira, and further in view of Tajima, to include: wherein the controller is configured to transmit location information representing the location of the user terminal apparatus to the server and receive a message corresponding to the location information from an apparatus corresponding to the specific location set as the destination, for the purpose of allowing operation of navigation services or map services to be relevant to the current geographic location of the mobile device, as taught by Boerger.

Claim 15:
Claim 15 merely recites the method of Claim 14 using the user terminal apparatus recited in Claim 5. Thus, Claim 15 is rejected using the same rationale as set forth above for the rejections of Claims 5 and 14.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chitre, in view of Pereira in view of Shah in view of McCelland, and further in view of Boerger. 

Claim 25:
Chitre, in view of Pereira, discloses every element of Claim 1. Chitre, in view of Pereira, further teaches a communication unit (see Chitre, Fig. 2, the first mobile device 110 is communicating with server 150A and 150B) configured to communicate with a server (see Chitre, server 150A and 150B in Fig. 2) that manages information regarding the specific place set as the destination (see Chitre, e.g., current location or final destination for travel of Bob’s mobile device) through the navigation function (see Chitre, as shown in Figs. 2-3, all information exchange between the first mobile device 110 and the second mobile device 120 are through server 150A and 150B. Thus, server 150A and 150B are considered managing information regarding the second mobile device 120).

Chitre, in view of Pereira, fails to expressly disclose/teach: wherein the controller is configured to transmit location information, of the user terminal apparatus, representing a current location of the user terminal apparatus to the server, and receive different messages depending on the location information of the user terminal apparatus, from the server.

wherein the controller is configured to transmit location information, of the user terminal apparatus, representing a current location of the user terminal apparatus (e.g., patient arrival, see Fig. 1, device-user 101’s location in building 100) to the server (see [0009], Boerger discloses this limitation in that initiating the transmission of an arrival notification to a computing device associated with the service provider for the user-selected appointment includes transmitting an arrival notification to a building server device configured to receive the arrival notification and to transmit the arrival notification to the computing device associated with the service provider), and receive different messages (see 223, 233, 243, 253 as shown in Figs. 2B-2E) depending on the location information of the user terminal apparatus (as shown in Figs. 2B-2E, 223, 233, 243, 253 are changing based on device-user’s location in the building), from the server (see [0048], a separate device, such as the building server device (103) can determine that a mobile device (102) is approaching, entering, or is in the building (100). In some embodiments, for example, the building server device (103) can determine the geographic position of the mobile device (102). Also see [0049], responsive to determining that the mobile-device (102) is on-site at the building (100), the building director module (98) (of the building server device) can provide one or more user interfaces to the mobile-device (102)), for the purpose of allowing operation of navigation services or map services to be relevant to the current geographic location of the mobile device (see [0005]).
Because both Chitre, in view of Pereira, and Boerger address the same issue of communications between terminal apparatuses, accordingly, it would have been wherein the controller is configured to transmit location information, of the user terminal apparatus, representing a current location of the user terminal apparatus to the server, and receive different messages depending on the location information of the user terminal apparatus, from the server, for the purpose of allowing operation of navigation services or map services to be relevant to the current geographic location of the mobile device, as taught by Boerger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177